The petition by the commissioner of children and families for certification for appeal from the Appellate Court (AC 23819) is granted, limited to the following issue:
“Whether in dismissing the cross appeal of the commissioner of children and families, the Appellate Court properly construed Practice Book § 63-6 to preclude a trial court from considering the merits of a proposed appeal in ruling on an application for waiver of the fees, costs and expenses of an appeal?”
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.